Case 5:20-cv-00097-RWS-CMC Document 9 Filed 04/22/21 Page 1 of 3 PageID #: 37




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 RUSTY LEE HILLIARD,                              §
                                                  §
                                                  §    CIVIL ACTION NO. 5:20-CV-00097-RWS
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §
 SHERIFF, SMITH COUNTY,                           §
                                                  §
                Defendant.                        §

                                             ORDER

       Petitioner Rusty Lee Hilliard, an inmate confined in the Smith County Jail, proceeding pro

se, brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The Court referred

this matter to the United States Magistrate Judge for consideration pursuant to applicable laws and

orders of this Court. The Magistrate Judge recommends dismissing the petition as barred by

limitations. Docket No. 4 (“Report and Recommendation”).

       Petitioner filed objections to the Magistrate Judge’s Report and Recommendation. Docket

No. 7. This requires a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b).

       In his objections, petitioner does not challenge the calculation of the one-year

limitations period as set forth in the Report. Docket No. 7. Instead, he         asserts he is not

barred by limitations because his constitutional rights have been violated. Id. at 2. Petitioner

claims that he “is being punished twice for [the] same offense by not being given credit for time

already served.” Id. But, as the Magistrate Judge noted, the one-year limitations period is

“easily applied across-the-board to petitions attacking the prisoner’s conviction as well as the

calculation of time served.” Report and Recommendation at 2 (quoting Kimbrell v. Cockrell, 311
Case 5:20-cv-00097-RWS-CMC Document 9 Filed 04/22/21 Page 2 of 3 PageID #: 38




 F.3d 361, 363 (5th Cir. 2002)).

       The petition here is barred by limitations. According to Petitioner, his blue warrant issued

on February 10, 2016 and his time began to run on his six-year sentence. Docket No. 1 at 5.

Petitioner filed a state application for writ of habeas corpus that was dismissed on March 28, 2018.

The petition here was not filed until more than two years later, on June 1, 2020. Limitations thus

bars Petitioner’s habeas petition and his objections are overruled.

       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, the movant need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to

grant a certificate of appealability is resolved in favor of the movant, and the severity of the penalty

may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th

Cir.), cert. denied, 531 U.S. 849 (2000).

  Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

         among jurists of reason. The factual and legal questions advanced by the movant are not



                                              Page 2 of 3
Case 5:20-cv-00097-RWS-CMC Document 9 Filed 04/22/21 Page 3 of 3 PageID #: 39




novel and have been consistently resolved adversely to his position. In addition, the questions

presented
    .     are not worthy of encouragement to proceed further. Therefore, petitioner has failed to

make a sufficient showing to merit the issuance of a certificate of appealability. Accordingly, a

certificate of appealability shall not be issued.

        Accordingly, petitioner’s objections are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct and the Magistrate Judge’s Report and

Recommendation (Docket No. 4) is ADOPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendations.


       So ORDERED and SIGNED this 22nd day of April, 2021.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
